DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-21, drawn to a polymer comprising PVA with a pendent group and phenyl or pyridyl group, classified in C08F 216/06.
II. Claim 22, drawn to an implant featuring a polymer comprising PVA with a pendent group and phenyl or pyridyl group, classified in A61K 49/0076.
III. Claim 23, drawn to a solvent composition featuring a polymer comprising PVA with a pendent group and phenyl or pyridyl group, classified in A61L 2430/36.
IV. Claim 24, drawn to treating a vessel, classified in A61F 2250/0058.
V. Claim 25, drawn to a method of making a polymer comprising PVA with a pendent group and phenyl or pyridyl group, classified in C08F 216/06.
The inventions are independent or distinct, each from the other because:
Inventions II and III are related to invention I as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the implant 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Inventions I,II,III and V are related to invention IV as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the polymer, composition and implant comprising it could be used for other uses besides treating a vessel, such as treatment of bone with an implant/injectable composition or in imaging within the GI tract.
Inventions I-IV are related to invention V as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially 
Inventions II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and have different designs in that invention II is an implant, presumed to be solid, while invention III is a liquid system. Naturally in use they would have different modes of operation and effects.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with David Bonham on 9/23/2021 a provisional election was made without traverse to prosecute the invention of I, claims 1-21.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 22-25 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claim 1-3,5,11,15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hohn et al. (US 2016/0228556).
Hohn teaches radiopaque polymers and copolymers of the following formula:
 
    PNG
    media_image1.png
    729
    429
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    613
    408
    media_image2.png
    Greyscale
,
The above formula reads on the first pendent group when X is a phenyl substituted with iodine (meeting formula 4 A in claim 14), the formula also reads on the second pendent group when X is pyridine and Z is a bond (meeting formula 4B in claim 14). See entire disclosure, especially abstract, [0028],[0030]-[0054] and claims. While Hohn teaches polymers and copolymers with units within the scope of the first and second prima facie obvious since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
	Regarding claim 18, the MW of PVA of Hohn before it was functionalized was preferably up to 60,000, this data point is within the claimed range. Additionally the range of up to 60,000 overlaps the claimed range rendering it obvious. Therefor, based on the described overlap above, the instant claims would have been obvious to one of ordinary skill in the art. MPEP § 2144.05
Regarding claim 19, the iodine content of beads containing the polymer was greater than 10 mg/ml. See [0141]-[0142]. Regarding claim 20, Hohn teaches an iodine content of greater than 15 mg/ml. See [[0058]. Regarding claim 21, Hohn teaches the polymers have a radiodensity of greater than 500 HU. See [0064].
Claim 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hohn et al. (US 2016/0228556), as applied to claims 1-3,5,11,15-21, in view of Norval (US 4,323,699) in view of Shpuntov et al. “EFFECTIVE SYNTHESIS OF 3-(2-.
Hohn is disclosed above. Hohn teaches acetylation of PVA with iodinated phenyl aldehydes as seen in the reaction shown below:
 
    PNG
    media_image3.png
    352
    421
    media_image3.png
    Greyscale


. See example 7.
	Hohn does not teach the claimed polymer 4b or 4d as required in claims 12-13. 
Norval is used only for the teaching within on p-carboxybenzaldehyde which has the following structure:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
. See claim 2.

	Shpuntov is only used for teaching the following compound 

    PNG
    media_image5.png
    95
    124
    media_image5.png
    Greyscale
, where 1D R is I. See figure top of page 1769. 
	When PVA is reacted with either of the phenyl aldehyde derivatives from Norval or Shpuntov the claimed compounds 4D and 4B would be the resulting product. Since the primary reference already teaches how to react phenyl aldehyde derivatives one of ordinary skill in the art would have a very high expectation of success in adding either of the compounds from Norval or Shpuntov to the monomers of Hohn. An “obvious to try” rationale may support a conclusion that a claim would have been obvious where one skilled in the art is  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  “ [A]  person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. KSRInternational Co. v. Teleflex Inc.,  550  U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838. The examiner can normally be reached 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES W ROGERS/Primary Examiner, Art Unit 1618